UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7872



RANDY RICHARD LINAMEN,

                                              Petitioner - Appellant,

             versus


RON ANGELONE, Director, Virginia Department of
Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-760-AM)


Submitted:    March 6, 2003                  Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Richard Linamen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Richard Linamen, seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and (2) ‘that jurists

of reason would find it debatable whether the district court was

correct in its procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684

(4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)),

cert. denied, 534 U.S. 941 (2001).          We have independently reviewed

the record and conclude that Linamen has not made the requisite

showing.   Miller-El v. Cockrell,             U.S.     , 2003 WL 431659, at

*10 (U.S. Feb. 25, 2003) (No. 01-7662).               Moreover, Linamen has

waived   his   right   to    challenge      the   district    court’s   finding

regarding timeliness because he did not challenge that finding in

his informal briefs.        4th Cir. R. 34(b).

     Accordingly,      we   deny   a   certificate    of     appealability   and

dismiss the appeal. We also deny Linamen’s motions for appointment

of counsel and preliminary injunction.               We dispense with oral


                                        2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3